Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 1 of 36




             Exhibit
               B
      Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 2 of 36




                                                                                    James P. Fogelman
                                                                                    Direct: +1 213.229.7324
                                                                                    Fax: +1 213.229.6234
                                                                                    Jfogelman@gibsondunn.com

December 10, 2019                                                                   Client: 74268-00007




Heather Santo
American Arbitration Association
1301 Atwood Ave., Suite 211N
Johnston, RI 02919

Re:    Individuals v. Postmates, Inc. – Case 01-19-0001-2994

Ms. Santo:

I write to provide below and in the attached the information that the parties discussed with
AAA during the administrative conference call on December 6, 2019, and in the email
correspondence from you and Postmates following the call.

Fifty Arbitrations To Begin Immediately

AAA asked Postmates to submit a list of fifty Claimants from Keller Lenkner’s list for whom
arbitration will commence expeditiously, subject to Postmates reserving all its rights. In
Exhibit A, Postmates identifies these fifty Claimants. As both AAA and Keller Lenkner have
confirmed, Claimants have waived objection to Postmates’ identification of these Claimants.
Please send Postmates an invoice for these 50 arbitrations so they can be paid and the matters
can proceed immediately.

Postmates’ Formal Request for Information and Administrative Reopening of the Other
Matters To Allow Evaluation of How These Matters Can Also Expeditiously Proceed

Postmates has repeatedly requested basic information that would allow it to evaluate AAA’s
assertion that it can proceed with 5,255 individual arbitrations simultaneously, and to
determine how to expeditiously proceed with the other 5,000-plus arbitrations. To date, the
only explanation AAA has provided for why it has not provided this information is that it does
not provide services for free. To address this concern, Postmates has offered to pay for AAA’s
time gathering the requested information.

AAA has asked that Postmates submit a “formal request” for this “limited service.”
Accordingly, Postmates formally requests that AAA promptly provide to the parties a list of
all arbitrators that AAA would make available for arbitration of these matters and their
availability over the next year or more. Postmates further formally states that it is willing to
pay for AAA’s time gathering this information.
     Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 3 of 36




Heather Santo
December 10, 2019
Page 2



Further, your December 6 email correspondence stated that “AAA, with over 90 years of
experience, has various mechanisms for handling large volume caseloads.” Postmates
formally requests that AAA explain in detail the “various mechanisms” for handling large
volume caseloads, such as the 5,000-plus identical arbitrations filed by Keller Lenkner. Again,
Postmates formally states that it is willing to pay for AAA’s time gathering this information.

Finally, as discussed, Postmates formally requests that AAA administratively reopen the
matters while Postmates evaluates the requested information and determines how to
expeditiously proceed with the 5,000-plus arbitrations.

As discussed during the December 6 conference call, you agreed to escalate Postmates’ request
within AAA. We appreciate your willingness to do so.

Postmates Has No Record That 1,195 Claimants Did Any Work Using Postmates’
Platform

AAA requested that Postmates provide a list of the individuals who never did any work using
Postmates’ platform. Postmates has no record that 715 of the 5,255 Claimants ever accepted
any version of the Fleet Agreement, and no record that an additional 480 Claimants ever did
any work using the platform. Moreover, Postmates’ records indicate that at least 95 additional
Claimants completed their last delivery on the platform on or before June 2, 2017; all of those
Claimants’ misclassification-based claims were released in the class action settlement finally
approved in Singer v. Postmates, Inc., No. 4:15-cv-01284-JSW, Dkt. 98 (N.D. Cal. Apr. 25,
2018).

That means 1,290 of Keller Lenkner’s Claimants (approximately 25%) never completed a
single delivery on the platform after the Singer settlement period and thus have no claims or
business before AAA. Yet, AAA has assessed a minimum of $1,900 in filing fees for each of
these individuals—for a minimum total of $2,451,000. That is outrageous. And AAA has
never provided any reason for insisting that Postmates pay nearly $2.5 million just to find out
that 1,290 Claimants indisputably have no right to arbitration or recovery in the first place.

Further, Keller Lenkner recently identified nine Claimants who “have elected not to move
forward.” Adams v. Postmates Inc., No. 4:19-cv-03042-SBA, Dkt. 256 at 1 n.1 (N.D. Cal.
Nov. 27, 2019). Those nine Claimants are: Antonio Aguilar, Riley Barrad, Mark Williamson
Dayrit, Elise Franks, Chris Luna, Patrick Mannella, Brian Merrick, Lee Obrien, and Maurice
Webster. Keller Lenkner has not informed AAA that these Claimants no longer wish to pursue
their claims, so AAA has continued to assess a minimum total of $17,100 in fees for these
Claimants. There is no reason for Postmates to pay filing fees attributable to these individuals.
     Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 4 of 36




Heather Santo
December 10, 2019
Page 3



Attached as Exhibit B is a list of the 715 Claimants for whom there is no record of acceptance
of any version of the Fleet Agreement, Exhibit C is a list of the 480 Claimants who never
completed a single delivery using Postmates’ platform, and Exhibit D is a list of the 95
Claimants who completed their last delivery on the platform on or before June 2, 2017.

Sincerely,

 /s/ James P. Fogelman

James P. Fogelman

cc: Ashley Keller
    Warren Postman
    Travis Lenkner
    Sean Duddy
Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 5 of 36




     Exhibit A
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 6 of 36


     Claimant_First   Claimant_Last
 1   Najma            Abubakar
 2   Alejandro        Acosta
 3   Christie         Alford Schaefer
 4   Joseph           Alvarez
 5   Jassmine         Amos
 6   David            Anderson
 7   Joshua           Appiah
 8   Amanda           Boyett
 9   Baltazar         Camacho
10   Ricardo          Carcamo
11   Moises           Caro
12   Rachel           Castillo
13   Randall          Cavers
14   Shaun            Clagg
15   Philip           Cockrell
16   Darren           Darby
17   Nichole          Davis
18   Catherine        Dunkins
19   Brandon          Fierro
20   Jeremy           Fodor
21   Becky            Gibson
22   Dylan            Gonzalez
23   Benjamin         Guterry
24   Annita           Howze
25   Tito             Iraheta
26   Kary             James
27   Lionel           Johnson
28   Whitmond         Jones
29   Sharon           Lyles
30   Kelley           Mccallum
31   Michael          Mccracken
32   Kyrie            Mcdonald
33   Jorge            Mercado
34   Kyle             Miller
35   Kendrick         Moon
36   Jalen            Pace
37   Julie            Pearce
38   Joshua           Pickering
39   Yoel             Preda
40   Jeison           Reyesbobadilla
41   Jameelah         Ross
42   Marcus           Sanchez
43   Tabatha          Simpson
44   Amanda           Sorg
45   Amrit            Thapa
46   Michael          Thomas
47   Walter           Thornburgh
48   Daniel           Valdez
49   Larry            White
50   Brenden          Wright
Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 7 of 36




     Exhibit B
            Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 8 of 36

     Claimant_First   Claimant_Last
 1   Adriana          Aaron
 2   Jorge            Abreu
 3   Martha           Acevedo
 4   Christopher      Adams
 5   Jordan           Adamson
 6   Henry            Agapito
 7   David            Ajam
 8   Lavelle          Alexander
 9   Martin           Almonaci
10   Fernando         Alvim
11   Anthony          Ambartsoumian
12   Kunal            Amin
13   Rehannon         Aragon
14   Nicole           Arbucklr
15   Carolyna         Arevalo Herrera
16   Nestor           Armenta
17   Mitch            Arnold
18   Alexis           Arreguin
19   Josiah           Arrington
20   Jesse            Arteaga
21   Ghazi            Aryan
22   Alejandro        Avila
23   Elisa            Aviles
24   Edwin            Ayala
25   Erika            Ayitiah
26   Anthony          Bailey
27   Chris            Bailey
28   Gurprit          Bains
29   Jacquon          Baker
30   Nick             Bakopoulos
31   Jan              Balashov
32   Dominick         Baldwin
33   Farrah           Balitaan
34   Geana            Banks
35   Alisa            Banta
36   Savannah         Barber
37   Mikeala          Barnes
38   Brandi           Barnett
39   Phillip          Barron
40   Diego            Bartolome
41   Chet             Baskerville
42   Otis             Bassett
43   Kyle             Bates
44   Chante           Bates
45   Youssef          Bayrem
46   Tamarah          Beales
47   Kayla            Bean
48   Hysaune          Beemon
            Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 9 of 36

     Claimant_First   Claimant_Last
49   George           Bell
50   Sylvia           Bell
51   Austin           Belles
52   Clayton          Bendigkeit
53   Jeffrey          Berganza
54   Dessa            Bernabe
55   Alec             Bernstein
56   Karter           Bessey
57   Adrien           Bestion De Camboulas
58   Divyesh          Bhakta
59   Avishek          Bista
60   Jason            Blackshire
61   Usa              Blanco
62   Ashley           Blannon
63   Dennis           Bloodsaw
64   Catherine        Bob
65   Emile            Bodnar
66   Sadiq            Bolden
67   Carla            Bowen
68   Monika           Bowers
69   Alyna            Boyer
70   Thomas           Brager
71   Rodney           Brewer
72   Dyrek            Bridges
73   Breeanna         Briggs
74   Hector           Briseno
75   Jon              Brown
76   Brenae           Brown
77   Marcus           Brown
78   Michelle         Brown
79   Ebony            Brown
80   Mark             Brown
81   Walter           Bryant
82   Mark             Bullard
83   Alex             Burke
84   Kevin            Burman
85   Louissin         Burns
86   Shaquita         Burns
87   Keldren          Burt
88   Jason            Bustos
89   Jarrod           Butt
90   Robyn            Byes
91   Julian           Byles
92   Beverly          Bynum
93   Carlos           Calderon
94   Issac            Callahand
95   Adan             Camarena
96   Carina           Camberos
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 10 of 36

      Claimant_First   Claimant_Last
 97   Becky            Campbell
 98   Anthony          Campbell
 99   Gabriel          Campos
100   José             Campos
101   Jessica          Canche
102   Jc               Cannegieter
103   David            Capablanca
104   Chris            Capron
105   Caroline         Cardona
106   Jonathan         Carino
107   Shannon          Carranza
108   Angel            Carrera
109   Anthony          Carrillo
110   Juanita          Carter
111   Tamika           Carter
112   Judy             Case
113   Alejandro        Casillas
114   Kara             Caspillo-Collins
115   Joel             Castaneda
116   Christian        Castello
117   Jesse            Castellon
118   Rhianna          Castillo
119   Jorge            Catalan
120   Guillermo        Centella
121   Justin           Cha
122   Somer            Chambers
123   Richard          Chaney
124   Allen            Channel
125   Daniel           Chapman
126   Elizabeth        Cheeves
127   Nok              Cheung
128   Darrell          Childs
129   Farhad           Choksy
130   Jorge            Chrisman
131   Saiman           Chu
132   Hurticine        Chukwudire
133   Rineisha         Citizen
134   Omahar           Clariday
135   Anna             Clark
136   Michael          Clark
137   Robert           Clark
138   Steve            Clarke
139   Loan             Co
140   Johnbosco        Codio
141   Blake            Coffey
142   Jeremy           Cofield
143   Michael          Colbert
144   Jamar            Cole
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 11 of 36

      Claimant_First   Claimant_Last
145   Janea            Coleman
146   Lindsey          Colosey
147   Artesia          Combs
148   Michael          Conde
149   Aaron            Contreras
150   Shayla           Cook
151   Shawn            Cook
152   Christopher      Coon
153   Anjelica         Corbett
154   Y                Coronado
155   April            Craighead
156   Travis           Crawford
157   Gideon           Crawley
158   David            Crosby
159   Christopher      Cruce-Montana
160   Kevin            Cummins
161   Edward           Cunningham
162   Corey            Cunningham-Foster
163   Shikara          Daan
164   Scott            Daniels
165   Rebecca          Darknell
166   Dorrance         Darling
167   Adam             Davis
168   Temekisa         Davis
169   Jakob            Davis
170   Nevada           Davoode
171   Jamaury          Day
172   Allen            Day
173   Aubrey           De Brocky
174   Andrew           Deans
175   Steicyrlens      Decarde
176   Jose             Delgado
177   Jesus            Delgado
178   Kristine         Delrosario
179   Jesus            Delucio
180   Gabriel          Demetro
181   Kyneitria        Deramus
182   Jasmine          Diaz
183   Marylou          Diaz
184   Gilbert          Diaz
185   Richard          Dillman
186   Ebony            Dodson
187   Tanner           Donahue
188   Scott            Donko
189   Matthew          Donovan
190   Jude             Drechsler
191   Joshua           Duncan
192   Jeri             Dunford
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 12 of 36

      Claimant_First   Claimant_Last
193   Lesly            Earnest
194   Cassandra        Edilloran
195   Austin           Edmondson
196   Clint            Edwards
197   Jared            Edwards
198   Trevor           Eichler
199   Ahmed            Elsharkawy
200   Iesha            Emanuel
201   Nicholas         Emina
202   Michelle         Engebretson
203   Claudia          Espinoza
204   Robert           Estefani
205   Alfonso          Evans
206   Kariem           Fahmy
207   Edmund           Fanthorpe
208   Christina        Faragalla
209   Lisa             Farr Jagodzinski
210   Paige            Farris
211   Kevin            Feleo
212   Lisa             Ferns
213   Francisco        Ferreira
214   Tomica           Fields
215   Alexander        Fierro-Clarke
216   Susano           Florentino
217   Pablo            Flores
218   Dallas           Fonseca
219   Gail             Fontelera
220   Angel            Ford
221   Renee            Ford
222   Star             Foreman
223   Brittaney        Fox
224   Michael          Franco
225   John             Franks
226   Michelle         Freed
227   Elizabeth        Freeman
228   Nicholas         Frick
229   Irma             Gallo
230   Janeth           Gallo
231   Matthew          Galvan
232   Sara             Galvez
233   Omar             Garcia
234   Liliana          Garcia
235   Melody           Garcia
236   Jonathan         Garcia
237   Nicholas         Garcia
238   Rebecca          Garcia
239   Diana            Garcia
240   Martha           Garcia
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 13 of 36

      Claimant_First   Claimant_Last
241   Alex             Garcia
242   Ashley           Garcia
243   Daniel           Garcia
244   Jose             Garcia
245   Maysea           Gardner
246   Will             Gates
247   Gayane           Gevorkyan
248   David            Gilliam
249   Sharron          Gilmore
250   Damien           Girdler
251   Stacey           Glover
252   Karina           Gomez
253   Mayra            Gomez
254   Jovany           Gómez
255   Sonya            Gonzalez
256   Annette          Goodman
257   Colin            Goodson
258   Noelle           Gordon
259   Bill             Goswick
260   Valerie          Greene
261   Madison          Gregor
262   Jeremiah         Gregorio
263   Gezille          Gregorio
264   Amandeep         Grewal
265   Ron              Grey
266   Vanessa          Griewing
267   Raydell          Griffin
268   Alexander        Grimaldi
269   Adam             Gruber
270   Iris             Guardado
271   Grant            Guthrie
272   David            Gutierrez
273   Jennifer         Guyse
274   Natasha          Habash
275   David            Hahn
276   Yvonne           Hale
277   Samuel           Hall
278   Thomas           Handzlik
279   William          Harp
280   Shireen          Harris
281   Tatiana          Harris
282   Christa          Harvey
283   Koki             Hasegawa
284   Jonathan         Hatanian
285   Jenna            Hawes
286   Ralleda          Hayes
287   Kayla            Hayes
288   Javier           Hayes
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 14 of 36

      Claimant_First   Claimant_Last
289   Carly            Heath
290   Samantha         Henry
291   Ehren            Herguth
292   Zena             Hernandez
293   Daniel           Hernandez
294   Jesus            Hernandez
295   Max              Hernandez
296   Oscar            Hernandez
297   Omar             Hernandez
298   Liesa            Hernandez
299   Jorge            Hernandez
300   Tomaz            Heru
301   Auther           Hewitt
302   Jon-Michael      Hice
303   Corelle          Hill
304   Brenna           Hills-Wilson
305   Jalen            Hines
306   Lindsey          Hitchens
307   Bryan            Hiyas
308   Justin           Hodges
309   Robert           Hoffman
310   Collind          Holliday
311   Latisha          Holloway
312   Wesley           Holloway
313   Tony             Hooker
314   Heather          Hooper
315   Sahmaad          Hopkins
316   Tierra           Hopper
317   Larissa          Horvath
318   David            Howard
319   Talia            Hudgens
320   Angelina         Huertas
321   Totiannah        Hunter
322   Michael          Huston
323   Alexandria       Hutner
324   Obinna           Ikerionwu
325   Sumoyyah         Irving
326   Hanna            Ishchenko
327   Evgeny           Ivanov
328   Jonathan         Jackson
329   Michelle         Jackson
330   Nicholas         Jackson
331   Elana            Jackson
332   Noah             Jackson
333   Justin           Jackson
334   Colin            Jackson
335   Rena             Jacquez
336   Shayna           Jai
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 15 of 36

      Claimant_First   Claimant_Last
337   Maria            James
338   Catherine        Jardine
339   Domecia          Jasper
340   Acacia           Jett-Smith
341   Oscar            Jimenez
342   Krystal          Jimenez
343   Patrick          Johnson
344   Sherri           Johnson
345   Ashley           Johnson
346   Tyler            Johnson
347   Lashona          Johnson
348   Jasleen          Johnson-Smith
349   Gabriella        Jones
350   Kelsey           Jones
351   Nekia            Jones
352   Jakalah          Jones
353   Eric             K
354   Joshua           Karst
355   Deidra           Kendrix
356   Xaviera          Kennedy
357   Kaylee           Khamphady
358   Nho              Khau
359   Linda            Killingbeck
360   Arnold           Kim
361   Alex             Kirya
362   Scott            Kissinger
363   Lauren           Klein
364   Nicholas         Ko
365   Julian           Koehne
366   Carmel           Kolbrener
367   Dillon           Krull
368   Ambrocha         Lacey
369   Jenna            Lafferty
370   Kayla            Lampson
371   Christina        Lara
372   Brittany         Lara
373   Melissa          Lara
374   Jacob            Lau
375   Sharawn          Laws
376   Xuan             Le
377   Chandler         Le Francis
378   Marco            Leano
379   Edward           Lee
380   Mala             Lemnah
381   Jerice           Lemons
382   Jesus            Leon
383   Marquez          Lewis
384   Moriah           Leyba
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 16 of 36

      Claimant_First   Claimant_Last
385   Cameron          Lgutierrez
386   Ross             Lipschultz
387   Macson           Lo
388   Paige            Logan
389   Justin           Lohorn
390   Adam             London
391   Tracielopes      Lopes
392   Stephanie        Lopez
393   Silvia           Lopez
394   Donnita          Lopez
395   Elias            Lucio
396   David            Luna
397   Adolfo           Luna
398   Amanda           Luna
399   Jacky            Luo
400   Veronica         Mabalot
401   Laquisha         Mackey
402   Tyler            Mai
403   Siune            Mansoorian
404   John             Mansour
405   Selena           Marion
406   Janee            Markland
407   Michael          Marquez
408   Urfia            Martin
409   Alana            Martin
410   Felipe           Martin
411   Darnell          Martin
412   Delillian        Martin
413   Cynthia          Martin
414   Daina            Martinez
415   Natalie          Martinez
416   Joe              Martinez
417   Paul             Martinez
418   Priscilla        Martinez
419   Renee            Martinez
420   Julie            Martz
421   Jenae            Mason
422   Thomas           Mason
423   Michael          Matsumoto
424   Brandy           Maughs
425   Tania            Mayer
426   Christopher      Mcconnaughey
427   Jonathan         Mccormick
428   Robin            Mccray
429   Nathan           Mccuistion
430   Austin           Mcdermot
431   Kyle             Mckasty
432   Rodney           Mckenzie
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 17 of 36

      Claimant_First   Claimant_Last
433   Sherrie          Mcmihelk
434   Omahr            Mead
435   Franklin         Melendez
436   Brooke           Melhorn
437   Brian            Merrick
438   Cory             Miinch
439   Amanda           Miller
440   Lindsey          Miller
441   Machella         Miller
442   Corey            Miller
443   Kellie           Minor
444   Markelle         Mitchell
445   Maria            Molony
446   Jamie            Moniz
447   Jose             Montes
448   Ben              Montoya
449   Frank            Montoya
450   Valerie          Moore
451   Glenda           Morales
452   Melissa          Morales
453   Stephanie        Morales
454   Melissa          Morales
455   Jacob            Morgan
456   Destiny          Morlet
457   Jennifer         Moss
458   Elias            Moya
459   Mary             Mukes
460   Brennen          Mulcahy
461   Jessica          Munoz
462   Michael          Murillo
463   Joseph           Murr
464   Latoya           Murray
465   Christopher      Murray
466   Mohamed          Nasreldin
467   Angelica         Navar
468   Karyn            Neal
469   Georges          Nesim
470   Matthew          Newman
471   Anh              Nguyen
472   Tony             Nguyen
473   Christian        Nieves
474   Danielle         Noah
475   Noah             Noblado
476   Jason            Norcross
477   Latoya           Norman
478   Keith            Odett
479   Dareatha         Odom
480   Daniel           Ojeda
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 18 of 36

      Claimant_First   Claimant_Last
481   Juan             Ojeda Jr
482   Brigitte         Olguin
483   Christine        Oneal
484   Bryan            Oropeza
485   Danny            Orosco
486   Taren            Ortega
487   Joel             Ortega
488   Daisy            Ortiz
489   Roberta          Osako
490   Majjilee         Osuagwu
491   Alyssa           Padgett
492   Tamara           Paige
493   Dominic          Paniccia
494   George           Pappas
495   Jayden           Patel
496   Ariana           Patterson
497   Derrick          Patterson
498   Robert           Patterson
499   Tiffany          Payne
500   Kaitlin          Pearson
501   Ethan            Peck
502   Tiffany          Pedraza
503   Juan             Pena
504   Alex             Peraza
505   Katie            Perez
506   Sergio           Perez
507   Jonathan         Perez
508   Silva            Petani
509   Demetrius        Phillips
510   Kurtis           Phillips
511   Jerrard          Pichon
512   Ronald           Piner
513   Robert           Prado
514   Christin         Price
515   Shaniessa        Prichett
516   Alfonce          Prince
517   Alexis           Quijano
518   Manuel           Quinn
519   Nicholas         Rainwater
520   Carlos           Ramirez
521   Rhiannon         Ramirez
522   Johnny           Ramirez
523   Carlos           Ramirez-Fabian
524   Mark             Rangel
525   Patrik           Rara Eun
526   Rhonda           Ravega
527   Amanda           Redfern
528   Remington        Redfern
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 19 of 36

      Claimant_First   Claimant_Last
529   Michael          Reeves
530   Jenni            Reichert
531   Silvia           Reina Gutierrez
532   Carissa          Reyes
533   Desiree          Reyes
534   Angel            Reyes
535   Candace          Rich
536   John             Richard
537   Matthew          Richardson
538   Kimberly         Ricks-Sponberg
539   Loretta          Riddle
540   Lekischa         Riley
541   David            Riley
542   Jillian M        Rios
543   Claudia          Rivas
544   David            Robbins
545   Alex             Rocha
546   Brittany         Rodriguez
547   Andy             Roman
548   Robert           Rosbaugh
549   Brittany         Rosenberg
550   Lecretia         Ruffin
551   Frank            Rugnetta
552   Jose             Ruiz
553   Jorge            Ruiz
554   Felipe           Ruiz Jr
555   Danielle         Russell
556   Leyla            Saghafi
557   Zakaria          Said
558   Theresa          Said
559   Karen            Sánchez
560   Michelle         Sanchz
561   Chantell         Sanders
562   Brianna          Sandoval
563   Jonathan         Sandoval
564   Zoey             Sanford
565   Rocco            Santana
566   Elizabeth        Santiago
567   Danielle         Santilli
568   Mark             Sardina
569   Rebecca          Scarbrough
570   Jordan           Schneider
571   Dana             Schultz
572   Samantha         Scott
573   Kelly            Selvidge
574   Loire            Sendejas
575   Chanalisa        Sera
576   Juan             Serrano
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 20 of 36

      Claimant_First   Claimant_Last
577   Paolo            Shamoon
578   Eric             Shawula
579   Chelsea          Shelton
580   Weiwen           Sheng
581   Spencer          Siddens
582   Kelly            Silva
583   Christopher      Silva
584   Osvaldo          Silva
585   Andrew           Silva
586   Wayne            Simard
587   Lisa             Slattery
588   John             Sloane
589   Brenna           Smith
590   Tiffany          Smith
591   Jasons           Smith
592   Meca             Smith
593   Stephanie        Smith
594   Michael          Smoot
595   Lee              Solomon
596   Joey             Sorce
597   Paul             Sosa
598   Jessica          Sosbee
599   Danny            Soto
600   Timothy          Stanley
601   Crystal          Steele
602   Melissa          Stemen
603   Karina           Stephens
604   Amanda           Stevens
605   Kaile            Stevens
606   John             Stevens
607   Anthony          Stevenson
608   William          Stewart
609   Amber            Stockert
610   Lisa             Stover
611   Kyle             Stutesman
612   Hari             Subedi
613   Marleen          Sullivan
614   Ryan             Sumerlin
615   Donna            Sumpman
616   Olivia           Swaim
617   Ruby             Swope
618   Alfreda          Swygert
619   Maria            Taamu
620   Esequiel         Tapia
621   Nataly           Tapia
622   Serafina         Tapper
623   Marjan           Tareq
624   Mary             Tate
            Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 21 of 36

      Claimant_First    Claimant_Last
625   Stephanie         Tavarez
626   Malarie           Taylor
627   Shawntay          Taylor
628   Cynthia           Taylor
629   Jamel             Thomas
630   Emille            Thomas
631   Erwin             Thompson
632   Kasha             Thompson
633   Michaelle         Thompson
634   Maixee            Thor
635   Kimberly          Thornton
636   Jan               Tillman
637   Ivan              Tocar
638   Priscilla         Tocki
639   Justin            Toney
640   Travis            Torres
641   Micah             Torres
642   Veronica          Torres
643   Moises            Torres
644   Evelyn            Torres
645   Jenifer           Torres
646   James             Townsend
647   Nguyen Quoc Huy   Tran
648   Raymond           Tran
649   Kelsey            Tredwell
650   Joshua            Truelson
651   Monica            Trujillo
652   Salma             Ubwa
653   Aleksandr         Umanskiy
654   Ebubechukwuu      Uzoukwu
655   Leo               Valdez
656   Justin            Valle
657   Aurora            Valle
658   Thuy              Van
659   Carlisa           Vanburen
660   Bao               Vang
661   Bryan             Vanveen
662   Andrea            Vazquez
663   Jose              Vazquez
664   Andrea            Velasquez
665   Jonas             Ventura
666   Hayley            Victory
667   John              Vinzon
668   Tylor             Vo
669   Peter             Voet
670   Antonio           Walk
671   Justin            Walker
672   James             Walker Iii
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 22 of 36

      Claimant_First   Claimant_Last
673   Erick            Wallace
674   Brenda           Walls
675   Patrick          Waters
676   Symphony         Watts
677   Marianne         Welch
678   Deanna           West
679   Sylvia           West
680   Michael          Western
681   Diane            Whitaker
682   Derek            White
683   Jason            White
684   Christopher      White
685   Michele          Whitman
686   Matthew          Wilds
687   Tahj             Wiliams
688   Michael          Wilke
689   Courtney         Williams
690   Ronald           Williams
691   Denise           Williams
692   Denzell          Williams
693   Tiffanie         Willingham
694   Paula            Willis
695   Brandon          Willis
696   Alexzus          Wills
697   Reginald         Wilson
698   Keyon            Wilson
699   Arion            Wingfield
700   Cheree           Winston
701   Hadassah         Winston
702   Phillip          Woods
703   Stacey           Wright
704   Sylvester        Wright
705   John             Wu
706   Rachelle         Wyse
707   Aaron            Yancey
708   Jennifer         Yates
709   Nicholas         Yocom
710   Jason            York
711   Jamal            Young
712   Johnnie          Young
713   Jimmy            Young
714   Ibis             Zelaya
715   Yvette           Zepeda
Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 23 of 36




      Exhibit C
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 24 of 36

     Claimant_First   Claimant_Last
 1   Tyrie            Abdul-Hameen
 2   Josie            Abilez
 3   Christopher      Adams
 4   Mueez            Adigun
 5   Albert           Agudo
 6   Carlos           Aguilar
 7   Christian        Aguirre
 8   Roman            Alejandro
 9   Abdullah         Ali
10   Md Wazed         Ali
11   Lindsay          Allen
12   Glen             Allen
13   Lydia            Allen
14   Gerald           Alvarado Iii
15   Jhoselin         Alvarez
16   Valerie          Alvarez
17   Catrina          Alviso
18   Latishe          Anderson
19   Mariz            Arcangel
20   Vincent          Archie
21   Shaun            Arnold
22   Adam             Assad
23   Dion             Asuncion
24   Stephen          Baker
25   Adrian           Baltazar
26   Adeniyi          Bamiro
27   César            Barajas
28   Ryan             Barksdale
29   Myya             Barnes
30   Dominique        Barnett
31   Dantwan          Bass
32   Jonathan         Beaucicaut
33   Toby             Bell
34   Shamar           Bell
35   Brianne          Bell
36   Leon             Benitez
37   Matthew          Berg
38   Felicia          Billingslea
39   Shavione         Blackshear
40   Jonathan         Bogart
41   Jarrett          Bohanna
42   Dariene          Bolds
43   Ryan             Bonds
44   Nicole           Bowls
45   Catherine        Boyd
46   Rayne            Bridges
47   Dylan            Brigode
48   Dawn             Brim
49   Joshua           Brooks
             Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 25 of 36

     Claimant_First   Claimant_Last
50   Jay              Brooks
51   Peter            Brown
52   Shounta          Brown
53   Heather          Brown
54   Shaina           Brown
55   Joseph           Brown
56   Jason            Brown
57   Carlton          Brunner
58   Angel            Bryant
59   Amanda           Buck
60   Quina            Bullock
61   Sharon           Burian
62   Patrice          Burke
63   Roland           Burns
64   Eric             Bush
65   Renee            Butler
66   Seville          Cain
67   Cardell          Calloway
68   Carlos           Canton
69   Kevin            Cantu
70   Ernest           Carithers
71   Jesse            Carrillo
72   Tommy            Carson
73   Shaharazaad      Carter
74   Brittani         Casey
75   Kym              Cashen
76   Andrew           Chand
77   Jasmine          Chatman
78   Mahwish          Choudhry
79   Scott            Christiansen
80   Matilde          Claros
81   Lexa             Clay
82   Leslie           Cole
83   Kimberly         Cole
84   Jason            Coles
85   Kelsey           Comick
86   Monet            Commer
87   Ilene            Contreras
88   Malik            Conway
89   Michelle         Cooley
90   Darling          Cordon
91   Pedro            Cortes
92   Robin            Costales
93   Claire           Costanza
94   Ray              Cowan
95   Valencia         Cranshaw
96   Brittany         Crenshaw
97   Candace          Crittle
98   Jonathan         Cruz
              Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 26 of 36

      Claimant_First   Claimant_Last
 99   Amber            Cuahutle
100   Dallas           Cupp
101   Stephanie        Curtis
102   Sharon           Daniels
103   Dazhon           Darien
104   Jose             Davila
105   Ryan             Davis
106   Austen           Day
107   Karalyn          Deboer
108   Chauncey         Denham
109   Collin           Dennis
110   Karim            Diao
111   Ruben            Diaz
112   Raiven           Dickerson
113   Christopher      Diego
114   Destiny          Dismuke
115   Chrystine        Dodd
116   Tania            Domingue
117   Richard          Don
118   Matthew          Donovan
119   Sabrina          Douglass-Salmons
120   Bentley          Duke
121   Ebony            Earl
122   Megan            Eejima
123   Demetrius        Elkins
124   Geneva           Ellison
125   Victor           Eltanal
126   Albert           Espalin
127   Justin           Estavillo
128   Dymond           Farrow
129   Nicole           Feltus-Vanderpool
130   Dexter           Fernandez
131   Leoni            Fernando
132   Lamont           Fields
133   Manuel           Figueroa
134   Rona             Fillmore
135   Arnulfo          Flores
136   Joseph           Flores
137   Salvacion        Fortuna
138   Zayjon           Franklin
139   Daniel           Freeman
140   Rachelle         Fuentez
141   Simone           Fuqua-Redd
142   Antonio          Galarza
143   Patricia         Galindo
144   Jhay             Gambol
145   Stephanie        Garcia
146   Esther           Garcia
147   Brian            Garrett
              Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 27 of 36

      Claimant_First   Claimant_Last
148   Natanael         Garza
149   Cherelle         Gerrald
150   Leo              Gettleson
151   Devin            Getty
152   Jason            Gilbert
153   Tayron           Giovani
154   Louis            Gipson
155   Anton            Glamb
156   Jakub            Goldas
157   Celina           Goldsmith
158   Rudy             Gomez
159   Luis             Gomez
160   Matthew          Gonzales
161   Andres           Gonzalez
162   Tanisha          Green
163   Dante            Green
164   Kris             Greer
165   Yehoshua         Grossman
166   Michelle         Gutierrez
167   Blanca           Gutierrez
168   Evelin           Gutierrez
169   Bryan            Guzman
170   Anita            Hall
171   Dominic          Hamilton
172   Tanya            Hammond
173   Shanae           Hampton
174   Kevin            Hampton
175   Darrell          Hampton Jr
176   Christopher      Harper
177   Alajah           Harper
178   Tenecia          Harris
179   Matthew          Harrison
180   Jeff             Hartman
181   Adream           Hayes
182   Danielle         Heaney
183   Breeaunna        Henry
184   Astrid           Hernández
185   Rhonda           Higdon
186   Brittany         Hilliard
187   James            Hinojos
188   Spencer          Hohl
189   Jessica          Holland
190   Mohammad         Hoque
191   Akiel            Horn
192   Corey            Huber
193   John             Humphrey
194   Squally          Hunter
195   Oscar            Hurtado
196   Andres           Icaza
              Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 28 of 36

      Claimant_First   Claimant_Last
197   Christine        Isaman
198   Danielle         Jackson
199   Tamanika         Jackson
200   Andy             Jacobo
201   Krysta           Jacobson
202   Nason            Jaimes
203   Willie           Jennings
204   Michael          Johnson
205   Gerald           Johnson
206   Dyvon            Johnson
207   Dana             Johnson
208   Ronnisha         Jones
209   James            Jones
210   Debra            Jones
211   Mark             Juloya
212   Khyra            Kahn
213   David            Karzian
214   Taylor           Kelly
215   Christopher      Kennedy
216   Lauren           Key
217   Said             Khalef
218   Mehran           Khalili
219   Waseem           Khan
220   Daniel           Kincaid
221   Josh             Kirk
222   Michael          Kirkwood
223   Anna             Kleyman
224   Wilfried         Kouadio
225   Leslie           Kukuk
226   Bernardo         Labansat
227   Audrey           Lagarde
228   Jade             Landon
229   Dong Jun         Lee
230   Tyreonica        Lee
231   Noah             Lewis
232   Mone             Lewis
233   Anthony          Limpus
234   Brian            Lindbergh
235   Luis             Lindo
236   Joe              Liziaga
237   William          Loew
238   Karysa           Lofgren
239   Dalton           Longley
240   Benjamin         Lopez
241   Guadalupe        Lopez
242   Marilda          Lorenzi
243   Kimberly         Louis
244   Joel             Lovelady
245   Jason            Lowe
              Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 29 of 36

      Claimant_First   Claimant_Last
246   Brian            Lowks
247   Shyvonne         Mack
248   Kevin            Maestas
249   Servando         Magadan
250   Amy              Magallanez
251   Joven            Magos
252   Christian        Mai
253   Margarita        Mancilla
254   Maria            Manzano Segovia
255   Ayanna           Mapp
256   Amber            Marley
257   Julius           Marmolejo
258   Matthew          Marsh
259   Sean             Marshall
260   Tamicia          Martin
261   Emmanuel         Martinez
262   Pedro            Martinez
263   Mark             Martinez
264   Stephanie        Martinez
265   Alejandra        Martinez
266   Jorge            Martinez
267   Ronald           Mason
268   Deanna           Mason
269   Candice          Mathis
270   Robert           May
271   Michael          Maye
272   Amber            Mays
273   Trusten          Mays
274   Devon            Mazure
275   Dana             Mcchristion
276   Aubray           Mccullough
277   Anna             Mcdowell
278   Kourtney         Mceachin
279   Douglas          Mcgee
280   Jaclyn           Mcguinness
281   John             Mckinnon
282   Anastasia        Mclelland
283   Connor           Meehan
284   Andrew           Meissner
285   Saophong         Mekdara
286   Monique          Menendez
287   Jerald           Mergerson
288   Stephanie        Meroni
289   Mariel           Meyer
290   Madonna          Milton
291   Marvette         Mims
292   Shameka          Min
293   Floydale         Moffitt
294   Ahmad            Mohammad
              Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 30 of 36

      Claimant_First   Claimant_Last
295   Margaret         Moline
296   Spencer          Montes
297   Richard          Montoya
298   Sierra           Moore
299   Jordann          Moore
300   Sylvannah        Moore
301   Jaime            Moreno
302   Adalberto        Mottu
303   Samuel           Munoz
304   Jose             Munoz
305   Jabahri          Neal
306   Sandra           Nemore
307   Tavarus          Nesbitt
308   Tiffany          Newby
309   Charmaine        Newton
310   Quan             Nguyen
311   Vinh             Nguyen
312   Christopher      Niehaus
313   Jameelah         Norris
314   Michael          Oltz
315   Moises           Orozco
316   Christina        Ortiz
317   Sheilacy         Owens
318   Wynter           Palmer
319   Albert           Parga
320   Karentessie      Pasion
321   Stephanie        Payan
322   Shauntisha       Payne
323   Brandon          Payne
324   Kendra           Pearson
325   Stevan           Pearson
326   Jonathan         Pena
327   Diego            Perez
328   Victoria         Perez
329   Promise          Peters
330   Hang             Pham
331   Niccole          Phylow
332   Maikol           Pineda
333   Marquisha        Pinkston
334   Roberto          Pinon
335   Jerry            Pinsoneault
336   Anthony          Portillo
337   Vincent          Pritchard
338   Ashley           Pritchard
339   Kelvin           Pugh
340   Herman           Quillion
341   Israel           Quintas
342   Melinda          Rabb
343   Jeff             Railey
              Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 31 of 36

      Claimant_First   Claimant_Last
344   Ricardo          Ramirez Bravo
345   Johnathon        Ramos
346   David            Randolph
347   Chris            Ray
348   Luis             Rea
349   Gabrielle        Recto
350   Ashlee           Reed
351   Jane             Regitz
352   Sasha            Rene
353   Courtney         Rheams
354   Alexander        Rhee
355   Sirvaunte        Rhodes
356   Sky              Rice
357   Daniel           Rios
358   Carmen           Rizo
359   Carlos           Robbins
360   Erik             Robillard
361   Tracey           Robinson
362   Angel            Rodriguez
363   Priscilla        Rodriguez
364   Ahiezer          Rodriguez
365   Alejandro        Rodriguez
366   Lafresha         Rogers
367   Adyn             Romahn
368   Mia              Rondone
369   Juan             Rosas
370   Ula              Ross
371   Jordan           Ross
372   Kayanna          Ross
373   Boback           Sajadpour
374   Anais            Sakaoghli
375   Jesus            Salas
376   Nathan           Sanbeck
377   Jorge            Sanchez
378   Theareasa        Sanders
379   Amanda           Sanders
380   Melanie          Scarpati
381   Damion           Scates
382   Lauren           Schorr
383   Neill            Schutzer
384   Connor           Schwab
385   Hasani           Scott
386   Shaun            Seeram
387   Kaila            Segarra
388   Michelle         Senart
389   Duncan           Shimojima
390   Kevin            Shirley Ii
391   Brittany         Shober
392   Joseph           Silvia
              Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 32 of 36

      Claimant_First   Claimant_Last
393   Ramy             Silyan
394   Gevargiz         Simon
395   Unique           Simpson
396   Simon            Sioni
397   Ashley           Smith
398   Roxiann          Smith
399   Jeremy           Smith
400   Melanie          Smith
401   Laquita          Smith
402   Monte            Smith
403   Anthony          Smith
404   Demarcus         Smith
405   Douglas          Smith
406   James            Smokes
407   Seiwaa           Sofala
408   Jocelyne         Solares
409   Mayo             Sosa
410   Tida             Soun
411   Shacole          Sparks
412   Savokia          Spignor
413   Peterson         St Jean
414   Cristal          Staunton
415   Steven           Steadman
416   Ciena            Steinbeck
417   Marlee           Stevens
418   Michael          Stilson
419   Erma             Stuart
420   Oliver           Szakall
421   Kenneth          Tang
422   Steven           Taren
423   Tawny            Taylor
424   Paul Philip      Tejedor
425   Eric             Tenort
426   Milan            Tett
427   Unique           Thomas
428   Andrew           Thomas
429   Lakeisha         Thomas
430   Tonea            Thomas
431   Marlicia         Thomas
432   Nauliatyce       Thompson
433   Tamika           Thompson
434   Courtney         Thompson
435   Jacob            Tierney
436   Nicole           Timmons
437   Alberto          Torres Rodriguez
438   Chanel           Tourgeman
439   Chelora          Trice
440   Kunleg           Tshering
441   Sheri            Tucker
              Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 33 of 36

      Claimant_First   Claimant_Last
442   Jerri            Usher
443   Anthony          Valera
444   Christin         Valle
445   James            Van Noy
446   Peder            Vang
447   Juan             Vasquez
448   Alexander        Vazquez
449   Della            Velasquez
450   Fanny            Vences
451   Omar Nogales     Verdin
452   Kiera            Waddy
453   Karttie          Wahoff
454   Laurence         Waight
455   Angie            Wallingford
456   Danielle         Ware
457   Brittany         Warren
458   Aleishia         Wash
459   Jhamil           Welton
460   Matthew          Wetta
461   Thomas           Whalen
462   Inishia          White
463   Emily            Wiese
464   Alicia           Williams
465   James            Williams
466   Armani           Williams
467   Tyler            Williams
468   Brett            Williams
469   Miesha           Willoughby
470   April            Wilton
471   Angela           Windom
472   David            Wolfe
473   Johnathan        Wolford
474   Emmanuel         Woods
475   Akeem            Woods
476   Lorenzo          Wuysang
477   Pocholo          Yatco
478   Jeff             Yen
479   Jessica          Younger
480   Lisa             Zepeda
Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 34 of 36




      Exhibit D
              Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 35 of 36

     Claimant_First   Claimant_Last
 1   Shakeil          Alexander
 2   Loai             Alfarran
 3   Justin           Aquino
 4   Theo             Awdng
 5   Spenser          Baker
 6   Michaela         Barber
 7   Tyjuan           Barber
 8   Joseph           Barrile
 9   Alina            Barrios
10   Lee              Baxter
11   Kumiko           Bell
12   Seifeddine       Ben Frej
13   Jacob            Bjorseth
14   Sasha            Broer
15   Gregory          Brown
16   Jeff             Bunnell
17   Erica            Call
18   Earnie           Campbell
19   Joshua           Canady
20   Christopher      Cardinelli
21   Michael          Carrieri
22   Alex             Castro
23   Dennise          Catto
24   Tarcisio         Cavalcante
25   Jason            Check
26   Bahareh          Chiniforoushan
27   Sylvia           Cooper
28   Darby            Darling
29   Nicole           Davis
30   Yvette           De Alba
31   Amy              Delgado
32   Ashley           Dickelman
33   Janita           Diggins
34   Morde            Ehrenfeld
35   Alan             Estrada
36   David            Ferguson
37   Randy            Flores
38   Timothy          Geirk
39   Justin           Gentile
40   Roy Samuel       Golingan
41   Dommonique       Green
42   Jared            Grogan
43   Collier          Harper
44   April            Harris
45   Regina           Hayes
46   Pierre           Holland
47   Zafar            Iqbal
48   K                Jimenez
49   William Ryan     Jones
              Case 4:19-cv-03042-SBA Document 264-2 Filed 12/18/19 Page 36 of 36

     Claimant_First   Claimant_Last
50   Alexander        Julian
51   Myisha           Kee
52   Daryush          Khodadadi-Mobarakeh
53   Sarah            Kimzey
54   Cynthia          Klingelfuss
55   Andres           Leal
56   Mark             Lindbergh
57   Armoni           Lyles
58   Daniel           Maldonado
59   David            Manikad
60   Hector           Mariano
61   Sean             Mcallister
62   James            Mcgary
63   Victor           Melendez
64   Pedro            Mendes
65   Joovana          Mendoza
66   Mike             Montgomery
67   Micah            Moore
68   Gia              Moreno
69   Abraham          Navarro
70   Nick             Negoescu-Sanchez
71   Phi              Nguyen
72   Zoe              Noelle
73   Boris            Okhman
74   Saengamphay      Phommasane
75   Michael          Pierce
76   Tiffany          Price
77   Ashlee           Ray
78   Abdul            Rehman
79   Kimberly         Rochette
80   Nicholas         Romero
81   Monica           Salas
82   Renier           Sarmiento
83   Justin           Schultz
84   Edward           Smith
85   Elisha           Sullivan
86   Marki            Tafoya
87   Adrian           Toledo
88   Hammed           Umoru
89   Stephen          Urquidez
90   Eboni            White
91   Xzavier          White
92   Valentino        Wijaya
93   Dijon            Williams
94   Deanndra         Williams
95   Kareena          Wooder
